                        Case 2:20-cv-01925-JCM Document 17 Filed 12/11/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    IN RE:                                                Bankr. Case No. BK-S-19-10001-BTB
                 8    DATABASEUSA.COM LLC,
                 9    Debtor
               10
                      INFOGROUP, INC.,                                      Case No. 2:20-CV-1925 JCM
               11
                                                            Plaintiff(s),                   ORDER
               12
                               v.
               13
                      DATABASEUSA.COM, LLC, EVEREST
               14     GROUP, LLC,
               15                                        Defendant(s).
               16
               17
                               Presently before the court is appellee DatabaseUSA.com LLC (“Database”)’s motion to
               18
                      expedite appeal. (ECF No. 9). Appellee Everest LLC joined. (ECF No. 10). Appellant
               19
                      Infogroup, Inc. (“Infogroup”), responded, (ECF No. 13), to which Database replied, (ECF No.
               20
                      15).
               21
                               As an initial matter, this court grants Infogroup’s ex parte motion to allow late filed
               22
                      opposition. (ECF No. 14). The circumstances detailed by appellant are excusable, and the
               23
                      response was delayed by just a single day.
               24
                               Database requests that “the opening brief be filed within fourteen days, the responsive
               25
                      brief be filed within fourteen days thereafter, and the reply brief due seven days thereafter.”
               26
                      (ECF No. 9).
               27
                               Having reviewed the record, this court finds good cause to grant Database’s motion to
               28
                      expedite. This new schedule will not be overly burdensome to either party due to prior exposure

James C. Mahan
U.S. District Judge
                        Case 2:20-cv-01925-JCM Document 17 Filed 12/11/20 Page 2 of 2



                1     to the questions on appeal, and particularly, the length of time since appeal was filed. (ECF No.
                2     15). To any extent that it is a burden, those hardships are outweighed by the need for timely
                3     adjudication and possibility of harm to appellees. Database’s motion to expedite is hereby
                4     granted. (ECF No. 9).
                5            The opening brief be filed within fourteen days of this order. The responsive brief shall
                6     be filed fourteen days thereafter, and the reply brief is due seven days thereafter.
                7            Accordingly,
                8            IT IS SO ORDERED.
                9            DATED December 11, 2020.
              10                                                     __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
